CORRECTED ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ELLIOTT D. MOORMAN of MAPLE SHADE, who was admitted to the Bar of this State in 1977, be publicly reprimanded for his failure to maintain proper time records in violation of DR 9-102(B)(3) and for his failure to preserve the identity of client funds in violation of DR 9-102(A), (B) and (C), and for his failure to cooperate in these ethics proceedings, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the *423file of said ELLIOTT D. MOORMAN as an attorney at law of the State of New Jersey; and it is further
ORDERED that ELLIOTT D. MOORMAN reimburse the Ethics Financial Committee for appropriate administrative costs.